Exhibit 10.1

 

EXECUTION VERSION

 

 

 

FIRST AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
June 7, 2019 (the “Amendment”), is made pursuant to that certain Revolving
Credit and Security Agreement dated as of March 12, 2019 (as amended, restated,
modified or supplemented from time to time, the “Agreement”), among MC INCOME
PLUS FINANCING SPV LLC, a Delaware limited liability company, as borrower
(together with its permitted successors and assigns, the “Borrower”); MONROE
CAPITAL INCOME PLUS CORPORATION, a Maryland corporation, as the collateral
manager (the “Collateral Manager”); the LENDERS from time to time party thereto;
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Secured Parties
(in such capacity, together with its successors and assigns, the “Administrative
Agent”); U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns, the
“Collateral Agent”); U.S. BANK NATIONAL ASSOCIATION, as document custodian (in
such capacity, together with its successors and assigns, the “Document
Custodian”); and U.S. BANK NATIONAL ASSOCIATION, as collateral administrator (in
such capacity, together with its successors and assigns, the “Collateral
Administrator”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Collateral Manager, the Lenders, the Administrative
Agent, the Collateral Agent, the Document Custodian and the Collateral
Administrator have previously entered into and are currently party to the
Agreement;

 

WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Agreement and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

 

Section 2. Amendments to Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Agreement shall be and
hereby is amended as follows:

 

2.1     The defined term “Concentration Limitations” appearing in Section 1.01
of the Agreement is hereby amended by (i) replacing the period appearing at the
end of clause (k)  of the definition thereof with “; and” and (ii) adding a new
clause (l) at the end thereof to read in its entirety as follows:

  

 

 

 

 

(l)  not more than 35.0% consists of Eligible Covenant Lite Loans; provided that
not more than 10.0% consists of Eligible Covenant Lite Loans to a single Obligor
and any Affiliates thereof;

 

2.2     Clause (w) of the defined term “Eligible Loan” appearing in Section 1.01
of the Agreement is hereby amended and restated in its entirety to read as
follows:

 

(w) is not a Covenant Lite Loan unless it is an Eligible Covenant Lite Loan;

 

2.3     The defined term “Facility Amount” appearing in Section 1.01 of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Facility Amount” means (a) on or prior to the Commitment Termination Date,
$50,000,000 (as such amount may be reduced from time to time pursuant to Section
2.06) and (b) following the Commitment Termination Date, the outstanding
principal balance of all the Advances; provided that the Facility Amount may be
increased by the Borrower from time to time in accordance with Section 2.15
hereof.

 

2.4     Schedule 1 to the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 1 attached hereto.

 

2.5     Section 1.01 of the Agreement is hereby further amended by adding the
following new defined term in the appropriate alphabetical sequence to read in
its entirety as follows:

 

“Eligible Covenant Lite Loan” means a Covenant Lite Loan that, as of the date of
origination, has an Obligor with TTM EBITDA of at least $35,000,000.

 

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

 

3.1.    The Administrative Agent, the Borrower, the Collateral Manager and the
Lenders shall have executed and delivered this Amendment.

 

3.2.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 

3.3     The upfront fee (as described and calculated under the Lender Fee
Letter) owing to the Lender on the date of this Amendment in respect of such
Lender’s increased Commitment hereunder has been received or will be received by
such Lender contemporaneously with the closing of this Amendment.

 

Section 4. Representations of the Borrower and Collateral Manager. Each of the
Borrower and the Collateral Manager hereby represents and warrants to the
parties hereto that as of the date hereof each of their respective
representations and warranties contained in Article IV of the Agreement and any
other Facility Documents to which it is a party are true and correct in all
material respects as of the date hereof and after giving effect to this
Amendment (except to the extent that such representations and warranties relate
solely to an earlier date, and then are true and correct as of such earlier
date).

 



 

-2- 

 

 

 

Section 5. Agreement in Full Force and Effect. Except as specifically amended
herein, the Agreement shall continue in full force and effect in accordance with
its original terms and the Liens created and provided for by the Facility
Documents remain in full force and effect and continue to secure, among other
things, the performance of all of the Borrower’s Obligations under the Facility
Documents and the Agreement as amended hereby. Reference to this specific
Amendment need not be made in the Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Agreement, any reference in
any of such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.

 

Section 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement. Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original. Delivery of a counterpart hereof by facsimile transmission or
by e-mail transmission of an Adobe Portable Document Format File (also known as
an “PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK.

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

-3- 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Revolving Credit and Security Agreement to be executed and delivered by their
duly authorized officers as of the date hereof.



 



  MC Income Plus Financing SPV LLC, as   Borrower       By: Monroe Capital
Income Plus Corporation,   as Designated Manager         By:       Name: Jeremy
VanDerMeid     Title: Authorized Signatory                   Monroe Capital
Income Plus Corporation,   as Collateral Manager                   By:      
Name: Jeremy VanDerMeid     Title: Authorized Signatory





 

 

[Signature Page to First Amendment to Revolving Credit and Security Agreement]

 

 



  KeyBank National Association, as   Administrative Agent                   By:
      Name: Richard Andersen     Title: Designated Signer                  
KeyBank National Association, as   Lender                   By:       Name:
Richard Andersen     Title: Designated Signer





 

 

[Signature Page to First Amendment to Revolving Credit and Security Agreement]

 

 

SCHEDULE 1

 

COMMITMENTS AND PERCENTAGES

 

LENDER COMMITMENT PERCENTAGE KeyBank National Association $50,000,000 100%  
$50,000,000 100%

 

 

 



 

